 



Exhibit 10.4

AMENDED AND RESTATED
MANAGEMENT AGREEMENT

     THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) is made
as of the 19th day of June, 2003, by and between Charter Communications
Operating, LLC, a Delaware limited liability company (the “Company”), on behalf
of itself and all of its Specified Subsidiaries (as defined below, and,
collectively with the Company, the “Company Entities”), and Charter
Communications, Inc., a Delaware corporation (the “Manager”):

     A.     The Company Entities have retained the Manager to manage and operate
the cable television systems and related or incidental businesses now owned,
operated or hereafter acquired by the Company Entities (the “Cable Systems”).

     B.     The Manager has agreed to continue to manage and operate the Cable
Systems, all upon the terms and conditions hereinafter set forth.

     C.     The Company and the Manager previously entered into a Management
Agreement dated as of February 23, 1999 (such agreement, and all subsequent
amendments thereto, collectively, the “Prior Management Agreement”). This
Agreement amends and restates in its entirety the Prior Management Agreement.

     D.     Concurrently, the Manager and Charter Communications Holding
Company, LLC (“CCHC”) are entering into a Second Amended and Restated Mutual
Services Agreement (“Amended Mutual Services Agreement”), which provides, among
other things, that the Manager and CCHC, and, upon the transfer of certain
assets to CCO Holdings, LLC (“CCO Holdings”) CCO Holdings, shall each make its
employees, officers, services, facilities and assets available to the others as
needed by each of them in connection with their business and operations. Charter
Investment, Inc. (“CII”), the Manager and CCHC have also agreed that CII shall
continue to provide certain rights and services as reasonably requested pursuant
to the terms of the First Amended and Restated Mutual Services Agreement (as
modified and supplemented by CCHC, CCI and CII, the “Original Mutual Services
Agreement”, and together with the Amended Mutual Services Agreement, the “Mutual
Services Agreements”.) The Manager engages in the business (“CCI Business”) of
(i) acting as Manager of the Cable Systems under this Agreement, (ii) acting as
manager of the cable systems and related or incidental businesses of its other
direct and indirect subsidiaries, (iii) acting as manager of its direct and
indirect limited liability company subsidiaries under applicable law,
(iv) engaging in capital raising, acquisition, disposition and other
transactions, performing financial and administrative services and financial
reporting, performing other tasks and functions related to or arising out of or
incidental to the cable systems and related or incidental businesses of its
direct and indirect subsidiaries, and engaging in other activities in connection
with or related or incidental to the foregoing activities.

     E.     In exchange for the Manager agreeing to continue to manage and
operate the Cable Systems under this Agreement, the Company Entities shall pay
to the Manager the Management Fee, as more fully set forth below.

 



--------------------------------------------------------------------------------



 



     In consideration of the mutual covenants and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows
(Capitalized terms not otherwise defined herein shall have the meanings set
forth in Section 9 hereto):



  1.   Appointment of Manager.

     The Company hereby reconfirms the appointment of the Manager to continue as
the manager for the Cable Systems, and the Manager hereby agrees to continue to
serve the Company Entities as a manager for the Cable Systems, pursuant to the
terms and conditions hereinafter set forth. The parties acknowledge that the
Manager may provide its management services and functions under this Agreement
through any of CCHC, CCO Holdings and CII under the Mutual Services Agreements
with the same force and effect as if the Manager had directly provided such
services.



  2.   Authority and Duties of the Manager.

               (a) The Company Entities shall seek the advice of the Manager
regarding the business, properties and activities of the Cable Systems during
the term hereof, and subject to the direction, control and general supervision
of the Company Entities, the Manager agrees to provide such advice. The Manager
shall give such advice in a businesslike, efficient, lawful and professional
manner in accordance with this Agreement.

               (b) Without limiting the generality of the foregoing, the Manager
shall provide all management services with respect to the operation of the Cable
Systems, including, but not limited to the following:

                         (i) advice concerning the hiring, termination,
performance and training of personnel;

                         (ii) review, consultation and advice concerning
personnel, operations, engineering and other management and operating policies
and procedures;

                         (iii) review, consultation and advice concerning
maintenance standards for plant and equipment of the Cable Systems, advice as to
the Cable Systems’ normal repairs, replacements, maintenance and plant upgrades,
and provide for periodic inspections;

                         (iv) recommendations on all necessary action to keep
the operation of the Cable Systems in compliance, in all material respects, with
the conditions of the Company Entities’ franchises and all applicable rules,
regulations and orders of any federal, state, county or municipal authority
having jurisdiction over the Cable Systems, and maintenance of the legal
existence, qualifications to do business, legal and tax good standing, and
necessary licenses, franchises and similar rights of the Company Entities;;

                         (v) assistance in the negotiation of, and direct
negotiations of, on behalf of the Company Entities, operating agreements
(including, but not limited to, pole attachment agreements, office and headend
leases, easements and right-of-way agreements), contracts for the purchase,
lease, license or use of properties, equipment,

- 2 -



--------------------------------------------------------------------------------



 



facilities, systems, services, programming, content and rights as may be
necessary or desirable in connection with the operation or maintenance of the
Cable Systems and such other agreements on behalf of the Company Entities as are
necessary or advisable for the Cable Systems and assistance in procuring on
behalf of the Company Entities, or directly procuring on behalf of the Company
Entities, such property, facilities, systems, programming, content, equipment,
billing and other services and other rights and assets deemed necessary and
advisable for the Cable Systems;

                         (vi) assistance in the negotiation of, and direct
negotiations of, on behalf of the Company Entities, such agreements for the
provision of carriage, advertising time and other rights or services by the
Cable Systems;

                         (vii) development of recommendations for, and
assistance in the negotiation of, and direct negotiations of, on behalf of the
Company Entities, the acquisition and maintenance of, such insurance coverage
with respect to the Cable Systems as the Company Entities may determine upon
advice and consultation of the Manager;

                         (viii) guidance on all marketing, sales promotions and
advertising for the Cable Systems and assistance in the negotiation of, and
direct negotiations of, on behalf of the Company Entities of agreements in
respect thereof;

                         (ix) assistance in the financial budgeting process and
the implementation of appropriate accounting, financial, administrative and
managerial controls for the Cable Systems;

                         (x) preparation for use by the Company Entities of
financial reports and maintenance of books of accounts and other records
reflecting the results of operation of each Cable System and/or subsidiary;

                         (xi) advice and consultation with the Company Entities
in connection with any and all aspects of the Cable Systems and the day to day
operation thereof and consultation with the Company Entities with respect to the
selection of and assistance in the retention of, and direct retention of, on
behalf of the Company Entities, third party service providers, including, but
not limited to attorneys, consultants, investment bankers, financial advisors
and accountants; and

                         (xii) other services and functions consistent with
those enumerated above or heretofore provided by the Manager to the Company
Entities.

     3.     Payment of Management Fee. In consideration for the Manager
providing, directly or indirectly under the Mutual Services Agreements, the
services and functions described in Section 2 above, and the other activities of
the Manager in connection with the CCI Business, which the parties acknowledge
are of direct or indirect benefit to the Company Entities, the Company Entities
shall pay to the Manager (or without duplication to CCHC, CCO Holdings, CII in
respect of services or functions provided by them) the “Management Fee”, which
shall consist of the Reimbursement Management Fee and the Existing Deferred
Management Fee.

- 3 -



--------------------------------------------------------------------------------



 



               (a) The “Reimbursement Management Fee” shall be equal to all
expenses, costs, losses, liabilities, taxes, imposts, charges or damages
incurred, paid or accrued by the Manager (without duplication and including,
without limitation, all expenses, costs, losses, liabilities, taxes, imposts,
charges or damages actually incurred, paid or accrued pursuant to the Mutual
Services Agreements by any of the parties thereto) (“Expenses”) in connection
with:

                         (i) its duties hereunder, including, without
limitation, wages, salaries and other labor costs, equipment, systems and
facilities costs and costs of services incurred in the construction,
maintenance, expansion or operation of the Cable Systems, or personnel working
on special projects or services for or on behalf of the Company Entities;

                         (ii) its activities in connection with the CCI
Business, including, without limitation, overhead, administration, wages,
salaries and other labor costs, equipment, systems and facilities costs and cost
of services, including, without limitation, services of third party providers
such as attorneys, consultants, investment bankers, financial advisors and
accountants;

                         (iii) its duties, responsibilities and obligations
attributable to or arising out of its status as the manager under Delaware or
other state law for the Company Entities; and

                         (iv) financing, acquisition and other capital
transactions of the Manager or any of its subsidiaries, and any duties or
activities in connection with the status of the Manager or any of its
subsidiaries as a reporting company or issuer pursuant to federal and state
securities laws, the rules or regulations any exchange or the obligations under
any credit, loan or financing agreement or indenture.

     In connection with the determination and calculation of the Reimbursement
Management Fee, the Manager (and CCHC, CCO Holdings and CII) shall not be
entitled to make a profit or take a mark-up or premium in excess of the actual
Expenses incurred, paid or accrued by the Manager (and CCHC, CCO Holdings or
CII). Any Expenses of the Manager (and of CCHC, CCO Holdings and CII) which are
attributable to or for the benefit of both Company Entities and other direct and
indirect subsidiaries of the Manager shall be allocated amongst such entities in
good faith by the Manager on a quarterly basis.

          (b) Existing Deferred Management Fee. The Company Entities shall also
be obligated to pay to CII, the previous manager under the prior Management
Agreement, unpaid deferred percentage management fees accrued on or prior to
December 31, 2000, based on gross revenue, which amount does not exceed $14
million as of March 31, 2003, with such balance bearing interest until paid as
provided in Section 3(c) (such amount, as increased by such interest, the
“Existing Deferred Management Fee”). Except for the interest provided pursuant
to Section 3(c), there shall be no further accrual of Existing Deferred
Management Fees after the date hereof.

          (c) Payment of Management Fee. The Company Entities shall pay the
Management Fees from time to time, but at least monthly. The Existing Deferred

- 4 -



--------------------------------------------------------------------------------



 



Management Fee that remains unpaid shall be accrued as a liability of the
Company Entities and shall be payable as soon as any conditions to payment are
fulfilled. Such deferred Existing Deferred Management Fee will bear interest
(without duplication) at the rate of ten percent (10%) per annum, compounded
annually, from the date otherwise due and payable until the payment thereof.

          (d) Notwithstanding any termination of this Agreement pursuant to
Section 4, the Manager (and CCHC, CCO Holdings, and CII, respectively) shall
remain entitled (i) to receive payment of any Expenses incurred, paid or accrued
(irrespective of whether incurred, paid or accrued before or after such
termination) which would have been Reimbursement Management Fees if this
Agreement had not been so terminated (provided that the Manager (and each of
CCHC, CCO Holdings, and CII, respectively) shall use its reasonable efforts to
mitigate such Expenses following such termination) and (ii) to receive payment
of any outstanding deferred Existing Deferred Management Fee as of the time of
such termination.

     4.     Term of Agreement. The term of this Agreement shall be ten years
from the date hereof, unless sooner terminated pursuant to the terms of this
Agreement. This Agreement may be terminated as follows: (a) by the Company
immediately upon written notice to the Manager for Cause (as defined below) or
(b) automatically on the consummation of the sale of all or substantially all of
the Company’s assets. For purposes hereof, “Cause” shall exist if the Manager
has engaged in gross negligence or willful misconduct in the performance of its
duties hereunder which could have a material adverse effect on the Company. In
the event that this Agreement or any of the Mutual Services Agreements is
terminated prior to all obligations under the Credit Agreement and the other
Loan Documents (as defined in the Credit Agreement) having been paid in full in
cash, the Manager and the Company shall not enter into any other arrangement or
agreement that, directly or indirectly, increases the obligations of the Company
Entities with respect to the matters covered by Section 3 of this Agreement
(including through the Mutual Services Agreements or any other arrangement or
agreement in substitution therefor) or otherwise in a manner is inconsistent
with provisions of the Credit Agreement and CCI will not permit any of its
affiliates to enter into any such arrangement or agreement and this sentence
shall survive any termination of the this Agreement.

     5.     Liability. In addition to, and not in limitation of (but without
duplication) their obligations under this Agreement and any other obligations
imposed by law or agreement, the Company Entities shall bear any and all
expenses, liabilities, losses, damages, claims, obligations, actions, suits and
costs directly or indirectly resulting from their existence, legal and
contractual commitments and the operation of the Cable Systems, and the Manager
(and CCHC, CCO Holdings and CII), and their respective shareholders, members,
officers, directors and employees shall not, under any circumstances, be held
liable therefor, or any action taken or omitted to be taken by any of them in
connection with this Agreement or the services and functions contemplated by
this Agreement (except to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
person’s own gross negligence or willful misconduct in connection with its
duties expressly set forth herein), provided, that all amounts payable in this
Section 5 shall be allocated amongst such entities in good faith by the Manager.
Neither the Manager (and CCHC, CCO Holdings and CII) nor any of their respective
shareholders,

- 5 -



--------------------------------------------------------------------------------



 



members, officers, directors and employees shall be held to have incurred any
liability to the Company Entities, the Cable Systems or any third party by
virtue of any action taken or omitted to be taken (except to the extent
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such person’s own gross negligence or willful
misconduct in connection with its duties expressly set forth herein) in good
faith by such person in discharge of such person’s duties hereunder, and the
Company Entities agree to indemnify the Manager (and CCHC, CCO Holdings and
CII), and their respective shareholders, members, officers, directors and
employees and hold the Manager (and CCHC, CCO Holdings and CII), and their
respective shareholders, members, officers, directors and employees, harmless
with respect to any and all actions, suits and claims that may be made against
any of them in respect of the foregoing, including, but not limited to,
reasonable attorneys’ fees. This Section 5 shall survive the termination of this
Agreement.

     6.     Notices. All notices, demands, requests or other communications
which may be or are required to be given, served or sent by a party pursuant to
this Agreement shall be in writing and shall be deemed given upon receipt if
personally delivered (including by messenger or recognized delivery or courier
service) or on the date of receipt on the return receipt if mailed by registered
or certified mail, return receipt requested, postage prepaid, delivered or
addressed as set forth below. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed receipt of the notice:

              (a)   If to the Company Entities:                   Charter
Communications Operating, LLC         12405 Powerscourt Drive         St. Louis,
Missouri 63131         Attention: Carl Vogel               (b)   If to the
Manager:                   Charter Communications, Inc.         12405
Powerscourt Drive         St. Louis, Missouri 63131         Attention: Carl
Vogel

     7.     Governing Law. This Agreement and the rights and obligations of the
parties hereunder and the persons subject hereto shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York,
without giving effect to the choice of law principles thereof.

     8.     Miscellaneous. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by and against the parties hereto and their
respective successors and assigns. This Agreement embodies the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to the
subject matter hereof. The headings in this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement may be executed in any number of counterparts, each of

- 6 -



--------------------------------------------------------------------------------



 



which shall be an original, but all of which together shall constitute one
instrument. This Agreement is not transferable or assignable by any of the
parties hereto except as may be expressly provided herein. This Agreement may
not be amended, supplemented or otherwise modified except in accordance with the
Credit Agreement.

     9.     Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

          (a) “Credit Agreement” shall mean the Credit Agreement, dated as of
March 18, 1999, as amended and restated as of January 3, 2002 and as further
amended and restated by the Second Amended and Restated Credit Agreement dated
as of June      , 2003, by and among the Company, Charter Communications
Holdings LLC, the several banks and other financial institutions or entities
from time to time parties to this Agreement, J. P. Morgan Securities Inc. and
Banc of America Securities LLC, as lead arrangers and joint bookrunners, TD
Securities (USA) Inc., as syndication agent, Bank of America, N.A. and JPMorgan
Chase Bank, as Administrative Agents, and Bank of America, N.A., as Funding
Agent, as amended, supplemented or otherwise modified from time to time.

          (b) “Specified Subsidiaries” shall mean all of the Company’s
Subsidiaries from time to time, but excluding CF Finance-LaGrange, Inc.,
Charter-LaGrange, L.L.C., Renaissance Media Group LLC and all of its direct and
indirect subsidiaries, and the assignees and/or successors in interest of each
of the foregoing.

          (c) “Subsidiaries” shall mean all direct and indirect subsidiaries of
the Company, but excluding any Non-Recourse Subsidiaries (as defined in the
Credit Agreement).

* * * * * * * * * * * *

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed in the manner appropriate to each as of the day and year first above
written.

              CHARTER COMMUNICATIONS OPERATING, LLC,
a Delaware limited liability company               By:   /s/ Eloise E. Schmitz  
   

--------------------------------------------------------------------------------

    Name:   Eloise E. Schmitz     Title:   Vice President               CHARTER
COMMUNICATIONS, INC.,
a Delaware corporation, on behalf of, and in its capacity as manager under,
the respective limited liability company agreements of, the Specified
Subsidiaries of CCO               By:   /s/ Eloise E. Schmitz      

--------------------------------------------------------------------------------

    Name:   Eloise E. Schmitz     Title:   Vice President               CHARTER
COMMUNICATIONS, INC.,
a Delaware corporation, on its own behalf               By:   /s/ Eloise E.
Schmitz      

--------------------------------------------------------------------------------

    Name:   Eloise E. Schmitz     Title:   Vice President

- 8 -